Citation Nr: 1224654	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-17 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to February 1970, and from May 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2005.  In September 2009, the Veteran appeared at a hearing held at the RO before a Veterans Law Judge (i.e., Travel Board hearing) who is no longer available to consider the appeal as an individual member of the Board.  

In April 2012, the Veteran was notified that he could, if he wished, appear at an additional Board or RO hearing, and that if he did not respond within 30 days, it would be assumed that he did not want another hearing.  He did not respond to the letter, and, accordingly, the appeal was referred to the undersigned VLJ for appellate consideration.  The transcript of the September 2009 hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran states that he injured his neck in service in motor vehicle accidents, and that he currently has a chronic neck disability due to the in-service injuries.  Service treatment records show that in June 1968, he was involved in a motor vehicle accident when his car struck the rear of an abandoned vehicle.  He suffered a suffered a laceration of the forehead, and several fractured teeth.  He also had amnesia for the details of the accident.  He was admitted hospitalized for 17 days for convalescence and observation  

At his hearing, the Veteran contended that he was in two motor vehicle accidents in service-the documented injury in June 1968, and another injury, not shown in the service treatment records, in 1969.  It is contended that either or both of these accidents caused a chronic neck disability.  

Treatment for neck complaints is not shown in the service treatment records pertaining to either period of service.  Nevertheless, on the report of medical history obtained from the Veteran in May 1971, a history of a neck injury was reported.  Specifically, that document, obtained in connection with his entrance examination for his second period of service, is a very poor quality copy, but it was noted that he sustained a concussion in 1968.  

In a partially legible narrative explanation of treatment within the past 5 years, the Veteran reported that he had been treated at a private chiropractic clinic.  The following can be deciphered from his statement:

About six to eight months after a car I was riding in was hit by another car, I began to have mild discomfort [sporadically], as I turned my head.  That is to say, I wasn't bothered all day long but just a few times during the day.  The discomfort continued at the same mild level for about six months, (discomfort occurring occasionally during the day).  My neck hadn't gotten any better so I started treatment at [the] Clinic about 15 March [1970?].  Discomfort has . . . and my neck . . . very good.  

The Board finds that this is credible evidence establishing that the Veteran had a neck injury during service.  He has also submitted a copy of a canceled check to the clinic dated in October 1970.  He also submitted two checks to another chiropractor dated in January 1972 and February 1972, dated during his second period of service.  

After service, but well before his current claim, private medical records dated in July 1977 show that the Veteran reported a history of whiplash injury in 1969, treated by a chiropractor with relief; he reported a crick in the neck for the past 3-4 days.  In May 1980, he reported neck and headache intermittently since an auto accident 10 years earlier.  He said he had sustained a whiplash injury to the neck 10 years earlier, and had been subject to recurrent posterior neck pain.  The impression was muscle spasm in the neck.  

An undated private record (most likely in 1988 or 1989 due to Veteran's recorded age) noted that he had intermittent neck pain since a whiplash in jury in 1969.  The Board finds these statements to be highly credible. 

A private chiropractor wrote in October 2009 that she had been treating the Veteran off and on since 2004 for neck pain he stated occurred due to injures sustained after a motor vehicle accident in 1968 while in service.  She had reviewed part of his service record from 1969, and pointed out that a scar was noted on his forehead at that time.  She stated that his presence condition was easily attributable to the motor vehicle accident while he was in service.  However, she did not provide a diagnosis for the Veteran's current neck condition.  

As such, the Veteran must be afforded a VA examination to determine the diagnosis of any chronic neck disability currently present, and whether any such disability is related to service.  

In addition, in July 2009, the Veteran submitted three signed VA Forms 21-4142, authorizing the release of private medical records.  There has been no attempt to obtain these records; however, he submitted records from one of the providers, and a statement from another, so it is not clear whether he wishes VA to obtain additional records from those providers.  In any event, unfortunately, due to the time that has elapsed since that time, new authorizations must be obtained if he wishes VA to obtain these records.    

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with copies of the VA Forms 21-4142, which he signed in July 2009 and which were received at VA in September 2009, as well as at least three current blank 21-4142 forms.  Tell him that the authorizations on the previous forms have expired, and that if he wishes VA to obtain the records, he will need to complete new forms.  

Tell him that VA already has Kaiser Permanente records dated from January 1977 to December 1993, which he submitted at his Travel Board hearing in September 2009, as well as a letter from his private chiropractor, Dr. McCarton, dated in October 2009.  If he wishes VA to obtain additional records, he will need to complete and return the new authorizations.  

2.  Schedule the Veteran for an examination to determine, first, the current diagnosis/es for any neck disability currently present.  For each diagnosed condition, the examiner should state whether the disorder is at least as likely as not (e.g., a 50 percent or greater probability) of service onset, or otherwise due to service, in particular, due to in-service whiplash injury.  

For the purposes of this examination, the examiner should assume that the Veteran sustained such injury in service, especially as described on the May 1971 Report of Medical History in service.  Because it is nearly illegible, the content, so far as the Board can decipher, is set forth below:

About six to eight months after a car I was riding in was hit by another car, I began to have mild discomfort sporadically, as I turned my head.  That is to say, I wasn't bothered all day long but just a few times during the day.  The discomfort continued at the same mild level for about six months, (discomfort occurring occasionally during the day).  My neck hadn't gotten any better so I started treatment at Saboe Clinic about 15 March [1970?].  Discomfort has . . . and my neck . . . very good.

The examiner must review the claims file in conjunction with this examination and must provide a rationale for the opinion.  It should be emphasized that the lay history provided by the Veteran, including that of continuity of symptomatology provided in the private records dated from 1977 to 1993, is of great importance in making this determination.  

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, review the claim on appeal.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

